Nichols, Judge.
The judgment of this court (Bear’s Den, Inc. v. State of Georgia, 97 Ga. App. 288, 102 S. E. 2d 915), reversing the judgment of the trial court sustaining the motion to dismiss the defendant’s affidavit of illegality having been reversed by the Supreme Court of Georgia on certiorari (Williams v. Bear’s Den, Inc., 214 Ga. 240, 104 S. E. 2d 230), the said judgment of this court is vacated and the judgment of the trial court is affirmed in accordance with the judgment of the Supreme Court.

Judgment affirmed.


Felton, C. J., and Quillian, J., concur.